Citation Nr: 1503239	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  11-28 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to October 1968.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The appeal was remanded by the Board in April 2014 for further development, and it now returns to the Board for appellate review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was afforded a VA examination in May 2010.  The opinion as to the etiology of the Veteran's bilateral hearing loss was that the Veteran's hearing loss is less likely than not due to service in the military on the basis that there was normal hearing noted at separation with no threshold shifts in hearing at that time.  A VHA opinion was obtained by the Board in January 2014, and the audiologist concurred with the opinion of the May 2010 examiner.  She also reviewed the Veteran's record in light of his argument that the page of the separation examination in the claims file that included the results of audiological testing was misfiled and not part of his separation examination.  The audiologist found that there was nothing in the separation examination to warrant questioning its accuracy. 

However, since that time, the Veteran has submitted a copy of an August 2014 letter he received from the Department of the Air Force Review Boards Office in response to his request that the separation examination be removed from his service treatment records because it was not relevant to him.  The attached memorandum shows that a recommendation was made to the Review Board that the Veteran's request be granted; there is no final ruling as to the Veteran's request of record.  Nevertheless, the Board affords the benefit of the doubt to the Veteran at this point and presumes that the request will be granted 

Moreover, the lack of a hearing loss disability shown in service, to include a normal service separation examination, is not a sufficient rationale for a negative opinion. Hensley v. Brown, 5 Vet. App. 155, 159 (1993); see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Under these circumstances, the Board finds that the etiological opinions of record are inadequate and that another VA examination should be scheduled to assess the etiology of the Veteran's bilateral hearing loss.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for the appropriate VA examination to determine the nature and etiology of his bilateral hearing loss.  The claims file must be made available to the examiner, and the examination report must reflect that such review occurred.  All tests and studies deemed necessary must be performed.  All pertinent symptomatology and findings should be reported in detail.  Upon review of the record and examination of the Veteran, the examiner should respond to the following:

Is it at least as likely as not (whether there is a 50 percent or greater probability) that the Veteran has current bilateral hearing loss that is causally or etiologically a result of military service, to include in-service noise exposure? 

A complete rationale for any opinion advanced must be provided.  The examiner should also state what sources were consulted in forming the opinion.  The examiner is advised that the lack of diagnosed hearing loss disability in service, to include at separation, is not alone a sufficient rationale for a negative opinion. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

2. Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences of failure to report for any VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2014). 

3. After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, provide an additional SSOC to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




